Order modified by correcting and reducing the assessment to the sum of $250,000, and as so modified affirmed, without costs. We are of opinion that the new structure is a building within the purview of the provisions of section 889-a of the Greater New York Charter, † The one-story structure theretofore existing, upon which the new building was superimposed, was so insignificant in comparison *768that it merged into the greater. It is conceded by the relator that to the land value of $200,000 there should be added $50,000, representing the then existing improvements. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J.,' Young, Hagarty and Seeger, JJ., concur; Carswell, J., dissents and votes to reverse the order, dismiss the writ and confirm the original assessment, upon the ground that there is no proof of improvements in the new construction that would establish that it is usable as a complete unit or building apart and distinct from the old buildings to which it is attached, and, therefore, such new construction is not a building within the purview of the charter provision. Settle order on notice.

Laws of 1901, chap. 466, § 889-a, as added by Laws of 1913, chap. 324. Since amd. by Laws of 1928, chap. 688.— [Rep.